Name: 76/917/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 13 December 1976 appointing the Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-12-30

 Avis juridique important|41976D091776/917/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 13 December 1976 appointing the Members of the Commission of the European Communities Official Journal L 359 , 30/12/1976 P. 0055 - 0055++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 13 DECEMBER 1976 APPOINTING THE MEMBERS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES ( 76/917/ECSC , EEC , EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 11 THEREOF , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES FROM 6 JANUARY 1977 TO 5 JANUARY 1981 INCLUSIVE : MR GUIDO BRUNNER , MR RICHARD BURKE , MR CLAUDE CHEYSSON , LE VICOMTE ETIENNE DAVIGNON , MR ANTONIO GIOLITTI , MR FINN OLAV GUNDELACH , MR WILHELM HAFERKAMP , MR ROY HARRIS JENKINS , MR LORENZO NATALI , MR FRANCOIS-XAVIER ORTOLI , MR CHRISTOPHER SAMUEL TUGENDHAT , MR RAYMOND VOUEL , MR HENK VREDELING . DONE AT BRUSSELS , 13 DECEMBER 1976 . THE PRESIDENT M . VAN DER STOEL